Citation Nr: 1217396	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1954 to September 1957 and from December 1957 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran's file has been transferred to the RO in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran worked at a hydrocarbon plant for approximately 16 years, first as a maintenance foreman for 14 years and then as a maintenance superintendent for 2 years.  He retired in 1994 and has not worked since that time.

At an August 2009 VA examination for the Veteran's diabetes mellitus, genitourinary system, heart, peripheral nerves, and spine, the examiner (a nurse practitioner) opined that the Veteran's service-connected conditions of diabetes mellitus, erectile dysfunction, and peripheral neuropathy do not have any effect on his employability.  The examiner opined that the Veteran's service-connected heart condition with a history of coronary artery bypass surgery limits him from doing any strenuous physical activities such as prolonged walking, standing, lifting, bending, and climbing stairs.  The examiner opined that the Veteran's service-connected lumbar spine and cervical spine conditions limit him from bending, lifting, prolonged sitting, prolonged walking, and climbing stairs.  The Veteran denied the effect of any nonservice-connected disabilities on his ability to engage in a substantially gainful employment.

At an August 2009 VA audiological examination, the examiner (an audiologist) opined that, although the Veteran's bilateral hearing loss does impact his overall communication performance in a variety of environments, it does not preclude his ability to maintain gainful employment.

At an August 2010 VA examination for the Veteran's diabetes mellitus, heart, peripheral nerves, and spine, the examiner (a staff physician) noted that the Veteran retired from his last job in 1994 due to a heart condition.  The examiner opined that the Veteran's diabetes does not cause any functional impairment which would affect sedentary or physical forms of employment.  The examiner opined that the Veteran's coronary artery disease does not cause a functional impairment which would limit sedentary forms of employment, but it does cause a functional impairment preventing physical forms of employment due to dyspnea with moderate exertion.  The examiner opined that the Veteran's peripheral neuropathy of the lower extremities does not cause a functional impairment which would limit physical or sedentary forms of employment.  The examiner opined that the Veteran's degenerative joint disease of the lumbar spine and the cervical spine both cause a functional impairment which would prevent physical forms of employment due to pain and decreased mobility, but would not impair sedentary forms of employment.

At an August 2010 VA audiological examination, the examiner (an audiologist) opined that the Veteran would be disqualified from employment which mandated hearing sensitivity within normal limits.  The examiner noted that the Veteran's current level and degree of hearing impairment may cause difficulty understanding conversational level speech, particularly in difficult listening environments.  The examiner noted that due to asymmetric hearing impairment, the Veteran may have difficulty localizing where sound originates.

There is no opinion of record which addresses the extent to which all of the Veteran's service-connected disabilities (atherosclerotic heart disease, status post coronary artery bypass graft; diabetes mellitus type II; degenerative arthritis of the lumbar spine; degenerative arthritis of the cervical spine; bilateral hearing loss; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and erectile dysfunction) affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.  The Veteran is to be scheduled for a VA general medical examination conducted by a physician in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA general medical examination conducted by a physician.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which all of the Veteran's service-connected disabilities (atherosclerotic heart disease, status post coronary artery bypass graft; diabetes mellitus type II; degenerative arthritis of the lumbar spine; degenerative arthritis of the cervical spine; bilateral hearing loss; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and erectile dysfunction) affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

